Title: From George Washington to John Hancock, 20 December 1776
From: Washington, George
To: Hancock, John



Sir
Camp above Trenton Falls Decr 20th 1776.

I have waited with much impatience to know the determinations of Congress on the propositions made sometime in October last, for augmenting our Corps of Artillery & establishing a Corps of Engineers. The time is now come, when the First cannot be delayed without the greatest injury to the safety of these States, and therefore, under the Resolution of Congress bearing date the 12th Instt, at the repeated instance of Colo. Knox, and by the pressing advice of all the General Officers, (now here) I have ventured to order three Batallions of Artillery to be immediately recruited. These are two less than Colo. Knox recommends, as you will see by his plan inclosed, but then, this Scheme comprehends all the United States, whereas some of the States have a Corps already establis⟨hed⟩ and these three Battallions are indispensibly necessary for the Operations in this Quarter, including the Northern department. The pay of our Artillerists bearing no proportion with that in the English or French service, the murmurings & dissatisfaction thereby occasioned, and the absolute impossibility as I am told of getting them upon the old terms, and the unavoidable necessity of obtaining them at all events, have induced me (also by advice) to promise Officers & men, that their pay should be augmented 25 ⅌ Ct or that their Engagements shall become null & void. This may appear to Congress premature and unwarrantable; but Sir, if they view our si⟨tua⟩tion in the light it strikes their Officers, they will be convinced of the Utility of the measure and that the execution, could not be delayed till after their meeting at Baltimore; In short, the present exigency of our Affairs will not admit of delay either in Council or the Feild, for well convinced I am, that if the Enemy go into Quarters at all, it will be for a short season; but I rather think, the design of Genl Howe, is to possess himself of Philadelphia this Winter, if possible, and

in truth, I do not see what is to prevent him, as ten days more will put an end to the existence of our Army; that One great point, is to keep us as much harrassed as possible with a view to injure the recruiting service, and hinder a collection of Stores; and other necessaries for the next campaign, I am as clear in, as I am of my existence; If therefore we have to provide in this short interval and make these great & arduous preparations, every matter that in its nature is self evident, is to be referred to Congress, at the distance of 130 or 40 miles, so much time must necessarily elapse as to defeat the end in view.
It may be said, that this is an application for powers, that are too dangerous to be intrusted. I can only add, that desperate diseases, require desperate remedies, and with truth declare, that I have no lust after power but wish with as much fervency as any man upon this wide extended Continent for an Opportunity of turning the Sword into a ploughshare; But my feelings as an Officer and a man, have been such, as to force me to say, that no person ever had a greater choice of difficulties to contend with than I have. It is needless to add, that short inlistments, and a mistaken dependance upon Militia, have been the Origin of all our misfortunes, and the great accumulation of our Debt.
We find Sir, that the Enemy are daily gathering strength from the disaffected; This strength, like a Snowball by rolling, will increase, unless some means can be devised to check effectually, the progress of the Enemy’s Arms: Militia may possibly do it for a little while; but in a little while also, the Militia of those States which have been frequently called upon, will not turn out at all, or if they do, it will be with so much reluctance and sloth as to amount to the same thing—Instance New Jersey! Witness Pensylvania! could any thing but the River Delaware have saved Philadelphia? can any thing (the exigency of the case indeed may justifye it), be more destructive to the recruiting service, than giving Ten dollars bounty for Six weeks service of the Militia, who come in, you can not tell how—go, you cannot tell when—and act, you cannot tell where—consume your provisions—exhaust your Stores, and leave you at last at a critical moment. These Sir, are the men, I am to depend upon, Ten days hence. This is the Basis on which your Cause will and must for ever depend, till you get a large standing Army, sufficient of itself to oppose the Enemy. I therefore beg leave to give it as my humble Opinion, that 88 Batallions are by no means equal to the opposition you are to make, and that a moments time is not to be lost in raising a greater number; not less in my Opinion, and the opinion of my Officers, than 110. it may be urged, that it will be found difficult enough, to compleat the first number. this may be true, and yet the Officers of 110 Batallions will recruit many more men, than those of 88. In my judgement this is not a time to stand upon expence

—our funds are the only Objects of consideration—The State of New York have added one (I wish they had made it two) Battallion to their Quota. If any good Officers offer to raise men upon Continental pay and establishment in this Quarter, I shall encourage them to do so, & regiment them when they have done it. If Congress disapprove of this proceeding, they will please to signify it, as I mean it for the best.
It may be thought, that, I am going a good deal out of the line of my duty, to adopt these measures, or to advise thus freely. A character to loose—an Estate to forfeit—the inestimable blessing of liberty at Stake, and a life devoted, must be my excuse.
I have heard nothing of the light Horse from Virginia, nor the Regiment from the Eastern shore. I wish to know what Troops are to act in the different departments, & to have those from the Southward, designed for this place, ordered on, as fast, as they shall be raised. The Route should be pointed out by which they are to march. Assistant Commissaries & Quarter masters upon the Communication, to supply their wants—The first or second Officer of each Batallion, to forward them, and the other to come on, receive & form them at their place of destination. Unless this is immediately set about, the Campaign, if it should be closed, will be opened in the Spring, before we have any men in the Feild. Every exertion should be used, to procure Tents—A Clothier General should be appointed without loss of time for supplying the Army with every article in that way. He should be a man of business and abilities. A Commissary of Prisoners must be appointed to attend the Army; For want of an Officer of this kind, the Exchange of Prisoners has been conducted in a most shamefull and injurious manner. We have had them from all Quarters pushed into our Camps at the most critical junctures, & without the least previous notice. We have had them travelling through the different States, in all directions, by certificates from Committees without any kind of Controul, and have had instances of some going into the Enemy’s Camp without my privity or knowledge after passing in the manner before mentioned. There may be other Officers necessary, which I dont recollect at this time & which when thought of, must be provided; for this Sir you may rely on, that the commanding Officer under the present establishment, is obliged to attend to the business of so many different departments, as to render it impossible, to conduct that of his own with the attention necessary, than which nothing can be more injurious.
In a former Letter, I intimated my opinion of the necessity of having a Brigadier for every three Regiments, and a Major Genl to every three Brigades at most. I think no time is to be lost in making the Appointments, that the arrangements may be consequent—this will not only aid the recruiting service, but will be the readiest means of

forming & disciplining the Army afterwards, which in the short time we have to do it, is of amazing consequence. I have laboured ever since I have been in the service, to discourage all kinds of local attachments & distinctions of Country denominating the whole by the greater name of American; but I found it impossible to overcome prejudices, and under the New establishment I conceive it best, to stir up an emulation, in order to do which, would it not be better for each State to furnish (tho not to appoint) their own Brigadiers? This, if known, to be part of the establishment, might prevent a good deal of contention and jealousy & would I beleive, be the means of promotions going forward with more satisfaction, & quiet the higher Officers.
Whilst I am speaking of promotion, I cannot help giving it, as my opinion, that if Congress thinks proper to confirm what I have done with respect to the Corps of Artillery, that Colo. Knox (at present at the head of that department, but who without promotion will resign) ought to be appointed to the command of it, with the rank and pay of Brigadier. I have also to mention, that for want of some establishment in the department of Engineers agreable to the plan laid before Congress in October last, Colo. Putnam who was at the Head of it, has quitted and taken a Regiment in the State of Massachusets. I know of no other man tolerably well qualified for the conducting of that business. None of the French gentlemen whom I have seen with appointments in that way, appear to me, to know any thing of the matter. There is one in Philadelphia whom I am told is clever, but him I have never seen. I must also once more beg leave to mention to Congress, the expediency of letting promotions be in a Regimental line. The want of this, has already driven some of the best Officers that were in your Army out of the service. from repeated and strict enquiry, I am convinced, you can adopt no mode of promotion that will be better received, or that will give more general satisfaction, I wish therefore to have it announced.
The casting of Cannon, is a matter that ought not to be one moment delayed, and therefore, I shall send Colo. Knox to put this in a Train, as also to have travelling Carriages & shot provided—Elaboratories to be established, one in Hartford, & another in York. Magazines of Provisions should also be laid in; These I shall fix with the Commissary. As our great loss last year, proceeded from a want of Teams, I shall direct the Qr master General to furnish a certain number to each Regiment, to answer the common purposes thereof, that the Army may be enabled to remove from place to place differently from what we have done, or could do this Campaign. Ammunition Carts—& proper Carts for intrenching Tools, should also be provided, and I shall direct about them accordingly. Above all a Store of small Arms should be provided,

or men will be of little use—the consumption and waste of these this year, have been great—Militia—Flying Camp men &c., coming in without, were obliged to be furnished, or become useless—Many of these threw their Arms away—some lost them—whilst Others deserted & took them away. In a word, although I used every precaution to preserve them, the loss has been great & this will for ever be the case in such a mixed and irregular Army as our’s has been.
If no part of the Troops already embarked at New York, has appeared in Virginia, their destination doubtless must be to some other Quarter, and that State must, I should think, be freed from any invasion, if Genl Howe can be effectually opposed in this. I therefore inclose a memorandum given me by Brigadr Stephen of Virginia, which Congress will please to adopt in the whole—in part or reject, as may be consistent with their plans and intelligence.
That division of the Army, late under the command of Genl Lee, now Genl Sullivan, is just upon the point of Joining us—a Strange kind of fatality has attended it! they had orders on the 17th of Novr to join, now more than a month! Genl Gates with four Eastern Regiments, are also near at hand—three from those States were coming on by his order by the way of Pecks Kills and had joined Genl Heath whom I had ordered on with Parson’s Brigade to join me, leaving Clintons Brigade and some militia, [(]that were at Forts Montgomery & Constitution) to guard those important passes of the Highlands—but the Convention of the State of New York seeming to be much alarmed at Heath’s coming away—a Fleet appearing off New London and some part of the Enemy’s Troops retiring towards Brunswick, induced me to countermand the order for the march of Parson’s Brigade & to direct the three Regiments from Ticonderoga to halt at Morris Town in Jersey, where I understa⟨nd⟩ about Eight hundred Militia had collected, in order to inspirit the Inhabitants, and as far as possible cover that part of the Country. I shall send Genl Maxwell this day to take the command of them, and if to be done to harrass & annoy the Enemy in their Quarters & cut off their Convoys.
The care & vigilance which were used in securing the Boats on this River, has hitherto baffled every attempt of the Enemy to cross, but from concurring reports and appearances, they are waiting for Ice to afford them a passage.
Since writing the foregoing, I have received a Letter from Govr Cooke of Rhode Island, of which the inclosed is a copy. Previous to this and immediately upon the first intelligence obtained of a Fleet’s going through the Sound, I dispatched Orders to Genls Spencer & Arnold to proceed without the least delay to the Eastward. The first I presume is gone—the latter, not getting my Letter till he came to a

place called Easton, was by advice of Genl Gates, who also met my Letter at the same place, induced to come on hither before he proceeded to the Eastward. Most of our Brigadiers are laid up, not one has come on with the division under Genl Sullivan, but are left sick at different places on the Road. By accounts from the Eastward, a large body of Men had assembled in Rhode Island from the States of Massachusetts and Connecticut; I presume (but I have no advice of it) that the Militia ordered from the first, to rendezvous at Danbury, (6000 in number) under the command of Major Genl Lincoln for supplying the place of the disbanded men of that State in the Continental Army, will now be ordered to Rhode Island. In speaking of Genl Lincoln, I should not do him justice, were I not to add, that he is a Gentleman well worthy of notice in the Military line. he commanded the Militia from Massachusetts last Summer or Fall rather, and much to my satisfaction, having proved himself on all occasions, an active, spirited, sensible man. I do not know whether it is his wish, to remain in the military line, or whether if he should, any thing under the rank he now holds in the State he comes from, would satisfy him—how far an appointment of this kind might offend the Continental Brigadiers, I cannot undertake to say—Many there are, over whom he ought not to be placed, but I know of no way to descriminate. Brigadier Read of New Hampshire does not I presume mean to continue in service—he ought not, as I am told by the severity of the Small pox, he is become both blind & deaf. I have the Honor to be with great respect Sir Your Most Obedt Servt

Go: Washington


P.S: Genls Gates and Sullivan have this Instant come in, by them I learn, that few or no men are recruited out of the Regiments coming on wi⟨t⟩h them⟨.⟩ there is very little reason to expect that these Regiments will be prevailed upon to continue after their Term of service expires. If Militia then do not come in, the consequences are but too evident.

